Third District Court of Appeal
                               State of Florida

                         Opinion filed April 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-154
                      Lower Tribunal No. 19-38-A-M
                          ________________


                             Julio Melendez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Monroe County, Ruth L. Becker, Judge.

     Julio Melendez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.